     Case 2:96-cr-80335-VAR ECF No. 156, PageID.837 Filed 02/02/21 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff/Respondent,
                                            Case No. 96-80335
v.                                          Honorable Victoria A. Roberts

CARLOS UNDRY HICKS,

     Defendant/Petitioner.
____________________________/


          ORDER VACATING HICKS’ APPOINTMENT OF COUNSEL


        Carlos Undry Hicks pled guilty to murdering a witness to prevent

testimony and was sentenced to 420 months in prison on January 28,

1999. The Court denied Hicks’ motion to vacate sentence under 28 U.S.C.

§ 2255, and the Sixth Circuit dismissed his appeal in November 2018.

        In October 2019, Hicks filed a motion to appoint counsel to help him

determine if he had a claim pursuant to United States v. Davis, 139 S. Ct.

2319 (2019). The Court granted Hicks’ motion to appoint counsel and

appointed Natasha D. Webster to represent Hicks.

        On February 1, 2021, Ms. Webster filed a letter on the docket

informing the Court that “the Davis case is not applicable to the facts of

[Hicks’] case.” The Court agrees.
  Case 2:96-cr-80335-VAR ECF No. 156, PageID.838 Filed 02/02/21 Page 2 of 2



     Under 18 U.S.C. § 924(c)(3), the term “crime of violence” is defined in

two subparts – the “elements clause,” § 924(c)(3)(A), and the “residual

clause,” § 924(c)(3)(B). In Davis, the Supreme Court held that the “residual

clause” of § 924(c)(3)(B) was unconstitutionally vague. 139 S. Ct. at 2336.

     Hicks’ reliance on Davis is misplaced. He was convicted pursuant to

the “elements clause” – which was not at issue in Davis. Because Hicks’

conviction was not predicated on the residual clause, Davis is not

applicable.

     In her letter, Ms. Webster said she consulted with Hicks and

explained to him that Davis does not apply; she also said that because

Davis does not apply, she will not file any motions or briefs to advance the

claim. The Court thanks Ms. Webster for her candor.

     Because Hicks is not entitled to relief under Davis, the Court

VACATES the order appointing him counsel related to the Supreme Court

case United States v. Davis.

     IT IS ORDERED.
                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: February 2, 2021




                                      2
